Exhibit 10.1

EXECUTION COPY

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of March 23, 2012 (together
with all annexes, exhibits and schedules hereto, this “Fourth Amendment”), is
entered into by and among BROAD STREET FUNDING LLC, a Delaware limited liability
company (the “Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as
Administrative Agent (in such capacity, the “Administrative Agent”) and as a
lender and Healthcare of Ontario Pension Plan (“HOOPP”) as a lender (DBNY, HOOPP
and each other Lender party to the Credit Agreement from time to time, the
“Lenders” and each a “Lender”). Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to such terms in the Credit Agreement
described below.

RECITALS:

A. The Borrower and DBNY are parties to a Credit Agreement dated as of March 10,
2010 by and among the Borrower and DBNY as Administrative Agent and as a Lender,
(i) as amended pursuant to that First Amendment to Credit Agreement and to
Security Agreement dated as of July 13, 2010, (ii) as further amended pursuant
to that Second Amendment to Credit Agreement dated as of November 10, 2010 and
(iii) as amended and restated pursuant to that Third Amendment to Credit
Agreement dated as of January 28, 2011 (the credit agreement, as amended and
amended and restated prior to the date hereof, the “Credit Agreement” and the
Credit Agreement, as amended by this Fourth Amendment, the “Amended Credit
Agreement”).

B. HOOPP and DBNY are party to an Assignment and Assumption Agreement, dated as
of January 28, 2011 pursuant to which DBNY irrevocably assigned $100,000,000 of
its Tranche C Commitment to HOOPP.

C. The parties hereto desire, among other things, to (i) provide for an
increased commitment of $40,000,000 in the form of a Tranche C Commitment (such
that, upon the effectiveness of this Fourth Amendment, the total Tranche C
Commitment shall be equal to $140,000,000), (ii) extend the Scheduled Commitment
Termination Date, (iii) amend the Applicable Margin and Additional Margin
Requirements, (iv) revise the types of Fund Investments that will constitute
Excluded Investments and (v) make certain other related amendments that are set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Effective as of the date hereof, the
Credit Agreement is hereby amended as follows:

(a) Section 7.01(f) of the Credit Agreement is hereby replaced in its entirety
with the following:

Excluded Investments. The Borrower (i) purchases an Excluded Investment
enumerated in clauses (ix) and (xii) of the definition of Excluded Investments
and fails to dispose of such Excluded Investment within five (5) Business Days
(A) after obtaining knowledge thereof or (B) earlier, if using reasonable
inquiry, would have obtained such knowledge or (ii) purchases an Excluded
Investment enumerated in clauses (i), (xxi) or (xxii) of the definition of
Excluded Investments; provided that subject to the limitations set forth in
Section 6.02(q) (Purchases and Sales of Fund Investments), this (f) shall not
prohibit, and it shall not be an Event of Default as a result of, the Borrower
acquiring and holding any Excluded Investment that the Borrower receives in
connection with the workout or restructuring of any Fund Investment.



--------------------------------------------------------------------------------

(b) The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

“Fourth Amendment Closing Date” means March 23, 2012.

“Setup Fee Agreement 2012” means the Fee Letter entered into as of the Fourth
Amendment Closing Date between the Borrower and the Administrative Agent.

(c) The following definitions in Annex I to the Credit Agreement are hereby
replaced in their entirety by the following:

“Applicable Margin” means with respect to all outstanding Loans provided by the
Lenders, 1.50% per annum.

“Commitment Fee” means, for any day, 0.75% multiplied by the Unused Amount for
such day multiplied by a fraction for which the numerator is 1 and the
denominator is 360.

“Make Whole Fee” means with respect to any reduction in the Maximum Commitment,
the product of (a) 0.75% multiplied by (b) the Commitment Reduction Amount
multiplied by (c) the number of days remaining until the Scheduled Commitment
Termination Date, divided by (c) 360, less (d) any Make Whole Fee Rebate;
provided that in no event shall the Make Whole Fee be less than zero.

“Make Whole Fee Rebate” means (a) if the Borrower exercises its right to reduce
or terminate the Commitment (on whole or in part) in order to enter into a CDO
transaction with the Global Markets Structuring Group of Deutsche Bank whereby
(some or all of) the Fund Investments are sold or transferred to such CDO (as
confirmed in writing by the Global Markets Structuring Group of Deutsche Bank)
and DBNY’s Credit Structuring Group has acted as lead structuring agent or lead
placement agent (“lead” shall be defined to include having “left” placement in
any and all marketing materials or other documentation), the product of (i) the
market value of the Collateral sold or transferred by the Borrower to such CDO
(excluding the amount of any “equity” tranche thereof) and (ii) 0.25%, and
(b) otherwise, zero.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $380,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Tranche B Commitment Reduction and Conversion) and
(b) on and after the Commitment Termination Date, zero.

“Payment Date” means the 20th day of each February, May, August and November of
each calendar year (or, if such date is not a Business Day, then the next
following Business Day), commencing on May 20, 2012.

“Scheduled Commitment Termination Date” means the first anniversary of the
Fourth Amendment Closing Date.

“Setup Fee” means the fee set forth in the Setup Fee Agreement 2012.

“Tranche C Commitment” means $140,000,000 (as adjusted for any reductions of the
Tranche C Commitment due to a corresponding reduction of the Maximum Commitment
pursuant to Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment); provided that on and after the Commitment Termination Date the
Tranche C Commitment shall be zero.

 

- 2 -



--------------------------------------------------------------------------------

(d) The following definitions in Section 1 of Annex II to the Credit Agreement
are hereby replaced in their entirety by the following:

“Base Margin Requirement” means, as of any date of determination and prior to
the occurrence and continuation of a Net Asset Value Floor Event, (a) with
respect to any Cash or Cash Equivalent, the percentage specified in Annex
II-A-1, (b) with respect to any Bank Loan, the percentage specified in Annex
II-A-2, determined based upon the Spread To Maturity, Outstanding Facility Size
and Number of Pricing Sources for such Bank Loan and (c) with respect to any
Corporate Bond Security which has (i) a Credit Spread less than or equal to
20.00%, the percentage specified in Annex II-A-3 and (ii) a Credit Spread
greater than 20.00% and a maturity less than one year, the percentage specified
in Annex II-A-4, in the case of each of clauses (i) and (ii), determined based
upon the Spread to Maturity and Maturity for such Corporate Bond Security.

“Additional Margin Requirement” means, as of any date of determination and prior
to the occurrence and continuation of a Net Asset Value Floor Event, with
respect to each Fund Investment, the sum of each of the following (where
applicable):

(i) in the case of a Bank Loan that has a Principal Balance greater than $5
million, the percentage specified in Annex II-B-1, determined based upon the
Principal Balance, Outstanding Facility Size and Number of Pricing Sources for
such Bank Loan;

(ii) the greater of (A) or (B), where (A) and (B) are as follows:

(A) in the case of Bank Loans of a single Obligor (when summing up the Obligor
concentration across the entire portfolio), together with the Corporate Bond
Securities of such Obligor, which Bank Loans and Corporate Bond Securities,
collectively, have an aggregate Market Value which exceeds 5% of the aggregate
Market Value of all Eligible Investments, the percentage specified in Annex
II-B-2, determined based upon such Bank Loan’s Market Value; and

(B) in the case of a Bank Loan that has an Obligor Industry whereby the
aggregate Market Value of all Eligible Investments that have been categorized
with such Approved Industry exceeds 25% of the aggregate Market Value of all
Eligible Investments, the percentage specified in Annex II-B-3, determined based
upon the aggregate Market Value of all Eligible Investments categorized with
such Approved Industry;

(iii) in the case of a Bank Loan that has a Principal Balance greater than 5% of
the Outstanding Facility Size for such Bank Loan, the percentage specified in
Annex II-B-4, determined based upon the Principal Balance of such Bank Loan;

(iv) in the case of a Covenant-Lite Loan or Second Lien Loan (collectively, the
“Annex II-B-5 Investments”), if the aggregate Market Value of all Annex II-B-5
Investments exceeds 10% of the aggregate Market Value of all Eligible
Investments, the percentage specified in Annex II-B-5, determined based upon the
aggregate Market Value of all Annex II-B-5 Investments; provided that, for
purposes of calculating the aggregate Market Value of the Annex II-B-5
Investments, the following Loans shall be excluded: (x) all Covenant-Lite Loans,
satisfying each of the following criteria: (A) the

 

- 3 -



--------------------------------------------------------------------------------

Outstanding Facility Size is greater than $400,000,000, (B) the Number of
Pricing Sources equals five or more (or, if the lead arranger for such
Covenant-Lite Loan is an Approved Bank, the Number of Pricing Sources equals
four or more), (C) the issuance date is after December 31, 2009, (D) the
Principal Balance is less than $20,000,000, and (E) the aggregate Market Value
of all Covenant-Lite Loans is less than 50% of the aggregate Market Value of all
Eligible Investments and (y) all Second Lien Loans satisfying each of the
following criteria: (A) the Outstanding Facility Size is greater than
$300,000,000, (B) the Number of Pricing Sources equals five or more (or, if the
lead arranger for such Second Lien Loan is an Approved Bank, the Number of
Pricing Sources equals four or more), (C) the Principal Balance is less than
$20,000,000, and (D) the aggregate Market Value of all Second Lien Loans is less
than 33% of the aggregate Market Value of all Eligible Investments.

(v) in the case of each Corporate Bond Security which has an issue size less
than $200,000,000, the percentage specified in Annex II-C-1, determined based
upon the Principal Balance of such Corporate Bond Security;

(vi) in the case of a Corporate Bond Security that has a Principal Balance
greater than 5% of the Outstanding Facility Size for such Corporate Bond
Security, the percentage specified in Annex II-C-2, determined based upon the
Principal Balance of such Corporate Bond Security;

(vii) in the case of a Corporate Bond Security where the Number of Pricing
Sources for such Corporate Bond Security equals two, the percentage specified in
Annex II-C-3;

(viii) in the case of Corporate Bond Securities of a single Obligor (when
summing up the Obligor concentration across the entire portfolio), together with
the Bank Loans of such Obligor, which Corporate Bond Securities and Bank Loans,
collectively, have an aggregate Market Value which exceeds 5% of the aggregate
Market Value of all Eligible Investments, the percentage specified in Annex
II-C-4, determined based upon such Corporate Bond Security’s Market Value;

(ix) in the case of a Corporate Bond Security that has been categorized with an
Obligor Sector (when summing up the sector concentration across the entire
portfolio) whereby the aggregate Market Value of all Eligible Investments that
have been categorized with such Approved Sector exceeds 25% of the aggregate
Market Value of all Eligible Investments, the percentage specified in Annex
II-C-5, determined based upon the aggregate Market Value of all Eligible
Investments categorized with such Approved Sector; and

(x) in the case of Eligible Refinancing Paper with an aggregate Market Value in
excess of 5% of the aggregate Market Value of all Eligible Investments, 100%.

provided that for the avoidance of doubt, all Additional Margin Requirements,
except for the Additional Margin Requirement described in paragraph (ii) (where
only (A) or (B) but not both shall apply), shall be independently measured and,
in the event that more than one of paragraphs (i) through (x) herein apply to
any Fund Investment, the Additional Margin Requirement for such Fund Investment
shall be the sum of each applicable Additional Margin Requirement.

 

- 4 -



--------------------------------------------------------------------------------

(e) The following definition in Section 2 of Annex II to the Credit Agreement is
hereby replaced in its entirety by the following:

“Excluded Investments” means (without duplication):

(i) Fund Investments to the extent that they (a) are not subject to a perfected
security interest in favor of the Administrative Agent or (b) are subject to any
Liens (other than Permitted Liens) or (c) have been acquired other than in
compliance with the Collateral Transaction Procedures (or, in each case,
applicable written waiver thereof by the Administrative Agent);

(ii) Excess Fund Investments;

(iii) Fund Investments denominated in any currency other than Dollars;

(iv) Bank Loans and Corporate Bond Securities which have a Market Value in
excess of 25% of the aggregate Market Value of all Eligible Investments;

(v) Bank Loans and Corporate Bond Securities which have a Principal Balance
greater than 50% of the Outstanding Facility Size for such Bank Loan or
Corporate Bond Security;

(vi) in the case where the aggregate Market Value of all Covenant-Lite Loans is
in excess of 50% of the aggregate Market Value of all Eligible Investments, then
the portion of such Covenant-Lite Loans that exceeds 50% of the aggregate Market
Value of all Eligible Investments;

(vii) Bank Loans or Corporate Bond Securities for which, on any date of
determination, (i) the Number of Pricing Sources is equal to or less than one,
(ii) solely in the case Bank Loans that would have otherwise constituted
Eligible Refinancing Paper if they had the requisite Number of Pricing Sources,
the Number of Pricing Sources is less than one or (iii) (a) if the Market Value
Price of such Bank Loan or Corporate Bond Security, as applicable, is less than
85% of par, the Maximum Number of Price Indications for such date of
determination is less than one, or (b) if the Market Value Price of such Bank
Loan or Corporate Bond Security, as applicable, is greater than or equal to 85%
of par, the Maximum Number of Price Indications for such date of determination
and the immediately preceding date of determination is less than one; provided,
however, that any such Bank Loan or Corporate Bond Security shall not constitute
an Excluded Investment on the basis of this clause (vii) if the Administrative
Agent or an Affiliate of the Administrative Agent makes an active market in such
Bank Loan or Corporate Bond Security;

(viii) any Bank Loan where (a) the Number of Pricing Sources equals two and
(b) such Bank Loan is not an Acceptable Two Source Loan;

(ix) Fund Investments which have an Obligor Country that does not fall within
the definition of Designated Country;

(x) Fund Investments which have an Obligor that is a special purpose vehicle or
other similar entity that is not a corporation, limited liability company or
other corporate entity.

 

- 5 -



--------------------------------------------------------------------------------

(xi) Fund Investments which have an Obligor that derives a majority of its
revenue from emerging market countries;

(xii) Fund Investments which have an Obligor Industry that does not fall within
the definition of Approved Industry;

(xiii) all Subordinated Loans;

(xiv) all Bridge Loans;

(xv) all PIK Loans;

(xvi) Bank Loans that have a price below 60% of par;

(xvii) Corporate Bond Securities that have a price below 30% of par;

(xviii) Bank Loans which have an Outstanding Facility Size of less than
$150,000,000;

(xix) Bank Loans or Corporate Bond Securities that have a par or principal
amount greater than $40,000,000;

(xx) any Equity Security;

(xxi) all Lender Affiliate Securities;

(xxii) Fund Investments in amounts less than the minimum transfer increments or
minimum holding increments thereof;

(xxiii) unless otherwise agreed to in writing by the Administrative Agent (which
may be in the form of an email), Revolving Loans and Delayed Drawdown Loans;
provided that (a) the funded portion (which may be 100%) of any Funded Delayed
Drawdown Loan and (b) Fully Pre-funded Revolving Loans shall not be Excluded
Investments;

(xxiv) Synthetic Letters of Credit for which the applicable administrative agent
is not an Approved Bank;

(xxv) Cash and Cash Equivalents on deposit in the Revolving Loan Collateral
Sub-account;

(xxvi) Cash and Cash Equivalents included in the cash reserve specified in
Section 6.02(k)(ii) (Payment of Management Fees); and

(xxvii) any investment not included in the definition of “Fund Investments”
unless the Administrative Agent has expressly consented in writing to treating
such investment as a Fund Investment and communicated Base Margin Requirements
for such financial asset, in writing to the Borrower and the Manager.

 

- 6 -



--------------------------------------------------------------------------------

(f) The following definition is hereby added into Section 2 of Annex II to the
Credit Agreement in the applicable alphabetical location:

“Eligible Refinancing Paper” means any Bank Loan for which (i) the Number of
Pricing Sources is greater than or equal to one (in which case, for the purposes
of Base Margin Requirement and Additional Margin Requirement, the relevant
pricing source for such Bank Loan shall count as two); (ii) the borrower under
such Bank Loan has publicly announced a plan of refinancing under which the loan
will be repaid in full such that it will cease to exist following such
refinancing (as verified in a publicly available source delivered by the
Borrower to the Administrative Agent) within 90 days of the date of such
announcement, (iii) the Market Value Price of such Bank Loan remains above 90%
of par value; and (iv) the Administrative Agent has received at least two
business days’ prior written notice from the Borrower identifying the relevant
Bank Loan as Eligible Refinancing Paper.

(g) The beginning portion of the definition of “Portfolio Limitation” appearing
immediately prior to the words “The Administrative Agent shall have sole and
absolute discretion” in Section 3 of Annex II to the Credit Agreement is hereby
replaced by the following:

“Portfolio Limitation” means, as of any date of determination (determined
without duplication):

(i) the aggregate Market Value of Second Lien Loans in excess of 33% of the
aggregate Market Value of all Eligible Investments;

(ii) the aggregate Market Value of Non-Rated Fund Investments in excess of 20%
of the aggregate Market Value of all Eligible Investments;

(iii) the aggregate Market Value of all Corporate Bond Securities with (a) a
Spread To Maturity in excess of 20% and (b) a Margin Requirement less than 100%,
that is in excess of 20% of the aggregate Market Value of all Eligible
Investments; and

(iv) the aggregate Market Value of all Bank Loans that are Revolving Loans or
Delayed Drawdown Loans in excess of 15% of the aggregate Market Value of all
Eligible Investments.

(h) The following definitions are hereby added to Section 5 of Annex II to the
Credit Agreement in the applicable alphabetical location:

“Acceptable Two Source Loan” means any Bank Loan (i) for which the Number of
Pricing Sources equals two (2), (ii) where the lead arranger for such Bank Loan
is an Approved Bank and (iii) for which, at the inclusion of such Bank Loan in
the portfolio, the market value of Bank Loans and Corporate Bond Securities for
which the Number of Pricing Sources equals two is less than 25% of the Aggregate
Market Value for all Eligible Investments. For the avoidance of doubt, any Bank
Loan for which DBNY is the sole source of the price indications shall be deemed
to have a Number of Pricing Sources equal to two for purposes of this provision.

“Bridge Loan” means a Bank Loan that (a) is incurred in connection with a
merger, acquisition, consolidation, or sale of all or substantially all of the
assets of an entity and (b) by its terms, is required to be repaid within twelve
months of the incurrence thereof with proceeds from additional borrowings or
other refinancings, and shall include, any such Bank Loan that has a term-out or
other provision whereby the maturity of the indebtedness thereunder may be
extended at the option of the obligor to a later date; provided that the term
“Bridge Loan” shall not include any DIP Loan.

 

- 7 -



--------------------------------------------------------------------------------

“Corporate Bond Security” means corporate bonds and other corporate debt
securities, but not including Bank Loans, Non-Credit Risk Securities,
Convertible Securities, Structured Finance Obligations or any security, note or
other structure to the extent that the same provides synthetic exposure to the
relevant corporate credit.

“Non-Rated Fund Investment” means any Fund Investment that has not been assigned
a rating by either Standard & Poor’s Financial Services LLC or Moody’s Investors
Service, Inc.

“Subordinated Loan” means (i) any loan (other than a Second Lien Loan) that is
subordinated in right of payment to other indebtedness of the related obligor
through a contractual, trust or other arrangement, (ii) if an obligor has any
secured loan obligations in respect of which all or substantially all of its
assets are subject to the security interest in question, any unsecured loan
obligations of such obligor or (iii) any obligation of an obligor which is or
will be subordinated in right of payment to other indebtedness of such obligor’s
parent or operating company upon consolidation or merger with such entity.

(i) The definition of “Number of Pricing Sources” in Section 5 of Annex II to
the Credit Agreement, is hereby replaced in its entirety with the following:

“Number of Pricing Sources” means, as of any date of determination, (i) for each
Bank Loan, the arithmetic average, over the lesser number of days of (x) ten
Business Days immediately preceding such date of determination, of the Maximum
Number of Price Indications on each such Business Day and (y) each Business Day
since such Bank Loan first traded on the secondary market and on which an
Approved Pricing Service provides pricing or quotation services for such Bank
Loan, of the Maximum Number of Price Indications on each such Business Day and
(ii) for Corporate Bond Securities, the number of unique daily bid-side
quotations that the Administrative Agent receives directly from the list of
Approved Bond Dealers, except that (x) if the Administrative Agent believes in
its sole discretion that quotations reported on FT Interactive Data or TRACE is
duplicative of another quoting dealer, then that quote will be excluded from the
calculation, and (y) if any of the quoting dealers’ 5 Year Ask CDS Spread is
greater than 350 basis points, then their quotes will also be excluded from the
analysis. On each date of determination, the Number of Pricing Sources shall be
rounded up to the nearest whole number.

(j) The capitalized term “Security” or “Securities”, wherever it occurs in the
Credit Agreement (and, for the avoidance of doubt, in any of the Annexes
thereto), is replaced with the term “Corporate Bond Security” or “Corporate Bond
Securities”, as applicable, other than when the capitalized word “Security” or
“Securities” appears in any of the following terms: PIK Security, Security
Agreement, Accreting Security, Zero Coupon Security, Equity Security,
Asset-Backed Security, CDO Security, Certificated Security, Clearing Corporation
Security, Uncertificated Security, Government Security, Employee Retirement
Income Security Act, Lender Affiliate Security, Convertible Security or
Non-Credit Risk Security.

(k) Each of clauses (a), (f) and (g) of Section 9.13 of the Credit Agreement is
hereby amended by inserting the words “with a Commitment or outstanding Loan, in
each case, greater than zero;” immediately after the words “consent of each
Lender”.

(l) Annex II-A-2 to the Credit Agreement is deleted and replaced by Annex II-A-2
to this Fourth Amendment.

(m) Annex II-A-3 to the Credit Agreement is deleted and replaced by Annex II-A-3
to this Fourth Amendment.

 

- 8 -



--------------------------------------------------------------------------------

(n) Annex II-A-4 to this Fourth Amendment is hereby added as Annex II-A-4 to the
Credit Agreement.

(o) Annex II-B-1 to the Credit Agreement is deleted and replaced by Annex II-B-1
to this Fourth Amendment.

(p) Annex II-B-2 to the Credit Agreement is deleted and replaced by Annex II-B-2
to this Fourth Amendment.

(q) Annex II-B-3 to the Credit Agreement is deleted and replaced by Annex II-B-3
to this Fourth Amendment.

(r) Annex II-B-4 to the Credit Agreement is deleted and replaced by Annex II-B-4
to this Fourth Amendment.

(s) Annex II-B-5 to the Credit Agreement is deleted and replaced by Annex II-B-5
to this Fourth Amendment.

(t) Annex II-B-6 to the Credit Agreement is deleted.

(u) Annex II-B-7 to the Credit Agreement is deleted.

(v) Annex II-C-1 to the Credit Agreement is deleted and replaced by Annex II-C-1
to this Fourth Amendment.

(w) Annex II-C-2 to the Credit Agreement is deleted and replaced by Annex II-C-2
to this Fourth Amendment.

(x) Annex II-C-3 to the Credit Agreement is deleted and replaced by Annex II-C-3
to this Fourth Amendment.

(y) Annex II-C-4 to the Credit Agreement is deleted and replaced by Annex II-C-4
to this Fourth Amendment.

(z) Annex II-C-5 to this Fourth Amendment is hereby added as Annex II-C-5 to the
Credit Agreement.

(aa) Exhibit B to the Credit Agreement is deleted and replaced by Exhibit B to
this Fourth Amendment.

(bb) Number 4 of Exhibit C to the Credit Agreement is deleted and replaced by
the following and the existing number 4 of Exhibit C is renumbered as number 5:

 

  “4. Type of Loan: Type of Loan: [Tranche A Loan] [Tranche B Loan] [Tranche C
Loan]”

(cc) Schedule 4 to the Credit Agreement is deleted and replaced by Schedule 4 to
this Fourth Amendment.

 

- 9 -



--------------------------------------------------------------------------------

Section 2. Conditions Precedent. It shall be a condition precedent to the
effectiveness of this Fourth Amendment that each of the following conditions are
satisfied:

(a) Agreements. The Administrative Agent shall have received executed
counterparts of this Fourth Amendment duly executed and delivered by an
Authorized Representative of the Borrower.

(b) Evidence of Authority. The Administrative Agent shall have received:

(1) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Fourth Amendment Closing Date, as to:

(i) the authority of the Borrower to execute and deliver this Fourth Amendment
and to perform its obligations under the Amended Credit Agreement, the Notes,
and each other Credit Document executed by it, in each case as amended by this
Fourth Amendment and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

(ii) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Fourth Amendment and the other Credit
Documents to be executed and delivered in connection with this Fourth Amendment
and to act with respect to this Fourth Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party
hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates; and

(iii) the absence of any changes in the Organic Documents of the Borrower since
the copies delivered in connection with the closing of the Third Amendment to
Credit Agreement; and

(2) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(c) Notes. Each Lender shall have received a Note (including a Schedule 1 for
such Note that is accurate as of the Fourth Amendment Closing Date)
substantially identical to Exhibit B hereto duly executed and delivered by an
Authorized Representative of the Borrower. Upon each Lenders’ receipt of such
Note, each Lender shall promptly return to the Borrower the Note delivered by
the Borrower to such Lender in connection with the transactions consummated on
the Third Amendment Closing Date.

(d) The Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower dated as of the Fourth Amendment Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent (which shall be deemed to
have been given under the Credit Agreement), to the effect that, as of such
date:

(1) all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

(2) all representations and warranties of the Borrower set forth in Article 5 of
the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in
all material respects as if made on the Fourth Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

 

- 10 -



--------------------------------------------------------------------------------

(3) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects as if made on the Fourth
Amendment Closing Date (unless expressly made as of a certain date, in which
case it shall be true and correct in all material respects as of such date); and

(4) no Default or Event of Default shall be continuing.

(e) Opinions of Counsel. The Administrative Agent shall have received a
customary opinion letter, dated as of the Fourth Amendment Closing Date and
addressed to the Lenders and the Administrative Agent, from Dechert LLP, counsel
to the Borrower, the Manager and FB Income, which shall be reasonably
satisfactory in form and substance to the Administrative Agent and the Required
Lenders.

(f) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit G hereto addressed to the Administrative
Agent amending and restating the Manager Letter entered into in connection with
the Credit Agreement.

(g) Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit H hereto addressed to the
Administrative Agent amending and restating the Equity Owner Letter entered into
in connection with the Credit Agreement.

(h) FB Income Letter. The Administrative Agent shall have received from FB
Income a letter in the form of Exhibit I hereto addressed to the Administrative
Agent amending and restating the FB Income Letter entered into in connection
with the Credit Agreement.

(i) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under the Credit Agreement.

(j) Federal Reserve Form U-1. Each Lender shall have received a Federal Reserve
Form U-1 duly completed and executed by the Borrower and the relevant Lender
reflecting the Maximum Commitment as amended by this Fourth Amendment.

(k) After giving effect to any requested Borrowing on the Fourth Amendment
Closing Date (1) the aggregate principal amount of all Loans outstanding will
not exceed the Maximum Commitment and (2) the Overcollateralization Test is
satisfied.

(l) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to or in connection with this
Fourth Amendment by or on behalf of the Borrower shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel;
all certificates and opinions delivered pursuant to this Fourth Amendment shall
be addressed to the Administrative Agent and the Lenders, or the Administrative
Agent and the Lenders shall be expressly entitled to rely thereon; the
Administrative Agent and its counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Administrative Agent or its counsel may reasonably request;
and all legal matters incident to the transactions contemplated by this Fourth
Amendment shall be reasonably satisfactory to counsel to the Administrative
Agent.

 

- 11 -



--------------------------------------------------------------------------------

Section 3. Miscellaneous.

(a) GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b) Amendments, Etc. None of the terms of this Fourth Amendment may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Borrower and the Administrative Agent
(or other applicable party thereto as the case may be), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this Fourth Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Fourth
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Fourth Amendment.

(d) Counterparts. This Fourth Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Fourth Amendment.

(g) Entire Agreement. This Fourth Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

[Signature pages follow]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER

BROAD STREET FUNDING LLC,

as Borrower

  By:  

/s/ Gerald F. Stahlecker

    Name:   Gerald F. Stahlecker     Title:   Executive Vice President

 

ADMINISTRATIVE AGENT:

DEUTSCHE BANK AG, NEW YORK BRANCH

as Administrative Agent

By:  

/s/ Satish Ramakrishna

  Name:   Satish Ramakrishna   Title:   Managing Director By:  

/s/ Ian Jackson

  Name:   Ian Jackson   Title:   Director

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender By:  

/s/ Satish Ramakrishna

  Name:   Satish Ramakrishna   Title:   Managing Director By:  

/s/ Ian Jackson

  Name:   Ian Jackson   Title:   Director

The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

Type of Commitment    Amount of
Commitment     Percentage
of Tranche  

Tranche A Commitment

   $ 240,000,000        100 % 

Tranche B Commitment

   $ 0        0 % 

Tranche C Commitment

   $ 0        0 % 

Total Commitment

   $ 240,000,000     

Applicable Percentage

     63.1578947 %   

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

HEALTHCARE OF ONTARIO PENSION PLAN, as Lender By:  

/s/ Karen Ng

  Name:   Karen Ng   Title:  

Portfolio Manager, Derivatives & Fixed Income

By:  

/s/ Marco Drumond

  Name:   Marco Drumond   Title:  

Director, Securities Lending & Collateral Management

The Commitment of Healthcare of Ontario Pension Plan, as Lender is as follows:

 

Type of Commitment    Amount of
Commitment     Percentage
of Tranche  

Tranche A Commitment

   $ 0        0 % 

Tranche B Commitment

   $ 0        0 % 

Tranche C Commitment

   $ 140,000,000        100 % 

Total Commitment

   $ 140,000,000     

Applicable Percentage

     36.8421052 %   

 

[Signature Page to Fourth Amendment]